Hinman, J.
The point in dispute, in this case, was expressly decided, in the case of Newtown v. New-Haven, 12 Conn. R. 165 ; and it is admitted, that unless we are prepared to reverse that decision, the plaintiffs here must prevail. If the question were now before us for the first time, it is very possible we might come to a different result; but we do not think the principle involved, of sufficient importance to require us to review it. Besides, towns have acted upon the faith of that decision, in settling questions relating to the support of paupers ; and to reverse it now, would only produce confusion, and would not probably vary the relative liabilities of towns, to any appreciable extent.
We advise the superior court to render judgment for the plaintiffs.
In this opinion the other Judges concurred.
Judgment for plaintiffs.